DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/28/2021 has been entered.  Claims 14-20 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 06-07, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the Specification have overcome each and every objection set forth in the non-Final Office Action previously mailed on 8/20/2021.
Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a plurality of discharging channels communicable with the extruding system, wherein each of the discharging channels includes an outlet…; 
…a plurality of feeding ports…correspondingly engageable with the outlets; and 
a supporting device configured to facilitate an engagement of the discharging channels and the molding device, the supporting device includes a first element and a second element configured to engage with each other, wherein the first element of the supporting device protrudes from the extruding system to the second element disposed on the molding device.”

The closest prior art of record, Choe (US 2012/0196115 A1), discloses an injection-molding system (100 in Figure 2), comprising: an extruding system (102) configured to produce a mixture of a polymeric material and a blowing agent (paragraphs 0007-0008); a plurality of discharging channels (fluid transportation channels 148).  Each of the discharging channels includes an outlet disposed distal from the extruding system and configured to discharge the mixture (paragraph 0063).  A molding device (150) is configured to receive the mixture from the outlets and includes: a hollow space (mold cavities 152) and a plurality of feeding ports (ports connecting 148 and 152 as shown in Figure 2) communicable with the hollow space.
Another prior art, Nagasaka (US 4,699,581), is referenced for disclosing an extrusion system (injection cylinders 11) having a plurality of discharge outlets (nozzles 10) and a molding device (mold 5) having a plurality of feed ports (apertures 9a).  The discharge outlets are engageable with the feeds ports (col. 6, lines 2-5) so as to allow alignment of the extrusion system and the mold (col. 2, lines 25-42).  Furthermore, a plurality of various molds can be used or interchanged.  However, Choe and Nagasaka, alone or in combination, fail to teach or suggest a supporting device configured to facilitate an engagement of the discharging channels and the molding device, wherein the supporting device includes a first and second element configured to engage with each other and the first element protrudes from the extruding system to the second element disposed on the molding device.

Applicant argues, see Pages 6-07, Leunig fails to cure the deficiency of Choe and Nagasaka; specifically, that Leunig does not disclose the first element of the supporting device protrudes from the extruding system.  Applicant points to Figure 1 and contends the pin (44), e.g. the first element, protrudes from the runner block (30) and not from the extruding system and further is disposed under the feed opening (38) and not the recess of the mold system as claimed.  Applicant further notes the pin is misaligned with the mold cavity from a top-view perspective (Figure 2); Examiner agrees.  While it could be conceivable to provide engageable elements to align the feed outlet of an extrusion system with the receiving cavity of a mold, the broadest reasonable interpretation does not mean the broadest possible interpretation.  Furthermore, Leunig neither teaches nor suggests the discharging channels of the extrusion system are aligned with the molding device by way of the first and second elements.  In col. 2, Leunig describes the pin being rotatable about the mold system merely to align the runner block (col. 2, lines 33-38).  Hence, it would be improper hindsight to provide a supporting device with the specific structure as claimed in the current application.  As disclosed, the injection 
Claims 2-13 and 21-27 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/07/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748